        Case 5:21-cv-00528-YGR Document 3-6 Filed 01/22/21 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                               NORTHERN DISTRICT OF CALIFORNIA
 3
                                           SAN JOSE DIVISION
 4
     TESLA, INC.,                                      )    Case No.: ______________
 5                                                     )
                    Plaintiff,                         )    DECLARATION OF JOHN
 6                                                     )    SHUMWAY IN SUPPORT OF
            v.                                         )    PLAINTIFF TESLA, INC.’S EX PARTE
 7
                                                       )    MOTION FOR TEMPORARY
 8   ALEX KHATILOV.                                    )    RESTRAINING ORDER, ORDER TO
                                                       )    SHOW CAUSE RE: PRELIMINARY
 9                  Defendant.                         )    INJUNCTION, AND EVIDENCE
                                                       )    PRESERVATION ORDER
10                                                     )
11                                                     )    Date: ______________
                                                       )    Time: ______________
12                                                     )    Dept: ______________
                                                       )    Judge: ______________
13                                                     )
                                                       )    Complaint To Be Filed
14                                                     )
15

16          I, John Shumway, affirm the following under penalty of perjury:

17          1.      I work for Tesla, Inc. (“Tesla”) as a Lead Technical Investigator. My duties

18   include investigating data misuse on Tesla systems. I have personal knowledge of the facts set

19   forth herein, and if called as a witness, could and would testify to them.

20          2.      The Tesla Information Security team uses monitoring software to monitor the

21   Tesla network and determine whether data is being exfiltrated without authorization. I have

22   participated in a number of investigations and this is critical to identify when people are

23   improperly moving data off of the Tesla network.

24          3.      On the morning of January 6, 2021, Tesla’s Information Security team, through

25   its monitoring software, detected the transfer by employee Alex Khatilov (whose legal name is

26   Sabhir Khatilov) of thousands of files from Tesla networks to his personal Dropbox account,

27   between December 31, 2020 and January 4, 2021. The monitoring software identified 26,377

28



     DECLARATION OF JOHN SHUMWAY
        Case 5:21-cv-00528-YGR Document 3-6 Filed 01/22/21 Page 2 of 3



 1   alerts related to file transfer outside of the Tesla network. I participated in an interview of Mr.

 2   Khatilov via Microsoft Teams, a videoconference program, later that day.

 3           4.      I reviewed the 26,377 file alerts that were detected by the monitoring software

 4   and believe that a portion of these file alerts are likely duplicates or artifacts of files based on the

 5   interaction between the user’s Tesla device and Dropbox software. However, as of today, I

 6   believe that there are at least 6,300 files that were included in the transfer. Because of the

 7   volume of files identified by the monitoring software, I continue to investigate the total number

 8   of additional unique, non-duplicative files.

 9           5.      Our team also plans to review Mr. Khatilov’s work laptop once we receive it.

10   However, I do not anticipate that this analysis will be capable of revealing anything concerning

11   his use of the cloud-based Dropbox account, including potential movement of Tesla files after

12   they were uploaded to the Dropbox account, which is outside of the Tesla network.

13                                          [signature page follows]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     DECLARATION OF JOHN SHUMWAY                         -2-
        Case 5:21-cv-00528-YGR Document 3-6 Filed 01/22/21 Page 3 of 3



 1          I declare under penalty of perjury under the laws of the United States that the foregoing is

 2   true and correct.

 3

 4                  21 2021
     Date: January ___,                                     ____________________________________

 5                                                          John Shumway

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     DECLARATION OF JOHN SHUMWAY                      -3-
